Sternhagen, J., dissenting: These taxpayers use the cash basis for their income tax returns, and the evidence shows that the amounts withheld from their pay are involuntary contributions which are not presently theirs and may not. in the present state of the law. be regarded as either actual or constructive income. This view, I think, is indicated by Pennie v. Reis, 132 U. S. 464; MacLeod v. Fernandez. 101 Fed. (2d) 20; Griffith v. Rudolph, 298 Fed. 672; Dillis C. Knapp. 41 B. T. A 23; Renton K. Brodie, 1 T. C. 275. In my opinion, the determination of the deficiencies should be reversed.